DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This Office Action is in response to Arguments filed 1/06/2022.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 4, and 19-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cao (US 2006/0027820 A1) in view of Huppmann et al. (US 2019/0097088 A1).
Regarding claim 1, Cao discloses a display panel comprising:
a plurality of pixel regions (one of which is shown in Fig. 1), each of the pixel regions comprising:
a first LED stack (131-133),
a first bonding layer (134) disposed beneath the first LED stack (taking the orientation of the device to be opposite of that shown in Fig. 1),
a second LED stack (119-121) disposed on the first LED stack,
a third LED stack (107-109) disposed on the second LED stack,
first through-vias (137 and 140) passing through the first LED stack (although not completely through the stack) and the first bonding layer,
second through-vias (125 and 128) passing through the second LED stack; and
third through-vias (113 and 116) passing through the third LED stack.
Cao does not disclose a circuit board. However, forming these pixel regions to be on circuit boards is well-known in the art (circuit board 200 in Fig. 3 of Huppmann). There is a benefit to forming the pixel regions on a circuit board in that it allows for electricity to be provided to the light emitting 
Regarding claim 4, Cao further discloses a second bonding layer (122) disposed between the first LED stack and the second LED stack; and
a third bonding layer (110) disposed between the second LED stack and the third LED stack, wherein,
the second through-vias pass through the second bonding layer (although not completely through); and
the third through-vias pass through the third bonding layer.
Regarding claim 19, Cao further discloses a lower insulation layer (138) disposed between the first LED stack and the second LED stack;
an intermediate insulation layer (126) disposed between the second LED stack and the third LED stack; and
an upper insulation layer (115) disposed on the third LED stack,
wherein the lower insulation layer, the intermediate insulation layer, and the upper insulation layer are disposed in upper regions of the first LED stack, the second LED stack, and the third LED stack, respectively (see Fig. 1).
Regarding claim 20, the first, second, and third LED stacks are configured to be driven independently (see Fig. 1);
light generated in the first LED stack is configured to be emitted to the outside through the second LED stack and the third LED stack (see Fig. 1); and
light generated in the second LED stack is configured to be emitted to the outside through the third LED stack (see Fig. 1).

Regarding claim 22, Cao discloses a display apparatus which is and comprises a display panel comprising:
a plurality of pixel regions (one of which is shown in Fig. 1), each of the pixel regions comprising:
a first LED stack (131-133),
a first bonding layer (134) disposed beneath the first LED stack (taking the orientation of the device to be opposite of that shown in Fig. 1),
a second LED stack (119-121) disposed on the first LED stack,
a third LED stack (107-109) disposed on the second LED stack,
first through-vias (137 and 140) passing through the first LED stack (although not completely through the stack) and the first bonding layer,
second through-vias (125 and 128) passing through the second LED stack; and
third through-vias (113 and 116) passing through the third LED stack.
Cao does not disclose a circuit board. However, forming these pixel regions to be on circuit boards is well-known in the art (circuit board 200 in Fig. 3 of Huppmann). There is a benefit to forming the pixel regions on a circuit board in that it allows for electricity to be provided to the light emitting layers. It would have been obvious to one having ordinary skill in the art to form a circuit board such that the first through-vias pass through the first LED and the first bonding pad to be connected to pads of the circuit board for this benefit.
Claims 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cao (US 2006/0027820 A1) in view of Huppmann et al. (US 2019/0097088 A1) as applied to claim 1 and further in view of Cha et al. (US 10,170,666 B2).

Regarding claim 3, in the device of the combination, the reflection layer will be spaced apart from the pads, and will be located in a region surrounded by the pads of the circuit board under the first LED stack (see Col. 4, Lines 5-18 of Cha).
Claims 5-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cao (US 2006/0027820 A1) in view of Huppmann et al. (US 2019/0097088 A1) as applied to claim 1 and further in view of Katsuno et al. (US 9,076,929 B2).
Regarding claim 5, Cao does not disclose connection pads as claimed. However, it is well known in the art to form first connection pads (82a in Fig. 12 of Katsuno) over through-vias (corresponding to 82b). There is a benefit to using the configuration of Katsuno as it provides ohmic contact electrodes (82c) which, when combined with the connection pads, increases the electrical efficiency of the device. It would have been obvious to one having ordinary skill in the art to use first connection pads as taught by Katsuno in the device of the combination for this benefit.
In such a device, a first one of the connection pads will electrically connect a first one of the first through-vias to a first conductivity type semiconductor layer of the first LED stack; and a second one of the first connection pads will electrically connect a second one of the first through-vias to a second conductivity type semiconductor layer of the first LED stack (see Fig. 1 of Cao).

wherein the first one of the first connection pads is electrically connected to the first conductivity type semiconductor layer of the first LED stack through the first ohmic electrode (compare Fig. 12 of Katsuno and Fig. 1 of Cao).
Regarding claim 7, Cao further discloses a first transparent electrode (129) in ohmic contact with the second conductivity type semiconductor layer of the first LED stack between the first LED stack and the second LED stack, and, in the device of the combination, the second one of the first connection pads will be electrically connected to the second conductivity type semiconductor layer of the first LED stack through the first transparent electrode (compare Fig. 12 of Katsuno and Fig. 1 of Cao).
Regarding claim 8, as discussed above, the configuration of Katsuno further includes an ohmic electrode (82c in Fig. 12) which, in the device of the combination, will be a lower electrode in ohmic contact with the second conductivity type semiconductor layer of the first LED stack,
wherein the second one of the first connection pads is electrically connected to the second conductivity type semiconductor layer of the first LED stack through the lower electrode (compare Fig. 12 of Katsuno and Fig. 1 of Cao).
Regarding claim 9, Katsuno further discloses forming electrodes to include a reflection layer (Col. 3, Line 20). There is a benefit to such a configuration in that it increases the overall light out-put of the device. It would have been obvious to one having ordinary skill in the art to form the lower electrode to include a reflection layer for this benefit. In such a configuration, the device of the combination will be such that the lower electrode covers substantially an entire surface of the second conductivity type semiconductor layer of the first LED stack (as the second conductivity type 
Regarding claim 10, Cao does not disclose a third one of the first through-vias as claimed in a single pixel region. However, it is known in the art to increase the number of electrical contacts to a light emitting layer to spread the current (Col. 8, Lines 50-55). There is a benefit to this configuration in that it increases luminous efficiency (ibid). It would have been obvious to one having ordinary skill in the art at the time of the invention to incorporate a third one of the first through-vias for this benefit.
In the device of such a combination, this third one of the first through-vias will pass through the first LED stack and electrically connect to the lower electrode; and
the second one of the first connection pads will be connected to the third one of the first through-vias.
Regarding claim 11, Cao does not disclose connection pads as claimed. However, it is well known in the art to form second connection pads (82a in Fig. 12 of Katsuno) over through-vias (corresponding to 82b). There is a benefit to using the configuration of Katsuno as it provides ohmic contact electrodes (82c) which, when combined with the connection pads, increases the electrical efficiency of the device. It would have been obvious to one having ordinary skill in the art to use second connection pads as taught by Katsuno in the device of the combination for this benefit.
In such a device, a first one of the second connection pads will electrically connect a first one of the second through-vias to a first conductivity type semiconductor layer of the second LED stack; and a second one of the second connection pads will electrically connect a second one of the second through-vias to a second conductivity type semiconductor layer of the second LED stack (see Fig. 1 of Cao).
Regarding claim 12, as discussed above, the configuration of Katsuno further includes a second ohmic electrode (82c in Fig. 12) which, in the device of the combination, will be in ohmic contact with the first conductivity type semiconductor layer of the second LED stack,

Regarding claim 13, Cao further discloses a second transparent electrode (117) in ohmic contact with the second conductivity type semiconductor layer of the second LED, and, in the device of the combination, the second one of the second connection pads will be electrically connected to the second conductivity type semiconductor layer of the second LED stack through the second transparent electrode (compare Fig. 12 of Katsuno and Fig. 1 of Cao).
Regarding claim 14, in the device of such a configuration, the second transparent electrode will be disposed between the first LED stack and the second LED stack (see Fig. 1 of Cao). Cao does not disclose a third one of the second through-vias as claimed in a single pixel region. However, it is known in the art to increase the number of electrical contacts to a light emitting layer to spread the current (Col. 8, Lines 50-55). There is a benefit to this configuration in that it increases luminous efficiency (ibid). It would have been obvious to one having ordinary skill in the art at the time of the invention to incorporate a third one of the second through-vias for this benefit.
In the device of such a combination, this third one of the second through-vias will pass through the second LED stack and electrically connect to the lower electrode; and
the second one of the second connection pads will be connected to the third one of the second through-vias.
Regarding claim 15, Cao does not disclose connection pads as claimed. However, it is well known in the art to form third connection pads (82a in Fig. 12 of Katsuno) over through-vias (corresponding to 82b). There is a benefit to using the configuration of Katsuno as it provides ohmic contact electrodes (82c) which, when combined with the connection pads, increases the electrical efficiency of the device. 
In such a device, a first one of the third connection pads will electrically connect a first one of the third through-vias to a first conductivity type semiconductor layer of the third LED stack; and a second one of the third connection pads will electrically connect a second one of the third through-vias to a second conductivity type semiconductor layer of the third LED stack (see Fig. 1 of Cao).
Regarding claim 16, as discussed above, the configuration of Katsuno further includes a third ohmic electrode (82c in Fig. 12) which, in the device of the combination, will be in ohmic contact with the first conductivity type semiconductor layer of the third LED stack,
wherein the first one of the third connection pads is electrically connected to the first conductivity type semiconductor layer of the third LED stack through the third ohmic electrode (compare Fig. 12 of Katsuno and Fig. 1 of Cao).
Regarding claim 17, Cao further discloses a third transparent electrode (105) in ohmic contact with the second conductivity type semiconductor layer of the third LED, and, in the device of the combination, the second one of the third connection pads will be electrically connected to the second conductivity type semiconductor layer of the third LED stack through the third transparent electrode (compare Fig. 12 of Katsuno and Fig. 1 of Cao).
Regarding claim 18, in the device of such a configuration, the third transparent electrode will be disposed between the first LED stack and the third LED stack (see Fig. 1 of Cao). Cao does not disclose a third one of the third through-vias as claimed in a single pixel region. However, it is known in the art to increase the number of electrical contacts to a light emitting layer to spread the current (Col. 8, Lines 50-55). There is a benefit to this configuration in that it increases luminous efficiency (ibid). It would have been obvious to one having ordinary skill in the art at the time of the invention to incorporate a third one of the third through-vias for this benefit.

the second one of the third connection pads will be connected to the third one of the third through-vias.
Response to Arguments
	Applicant’s arguments filed 1/06/2022 have been considered but are not persuasive.
	Applicant argues that a via “passing through” a component cannot include partially passing through said component but only completely passing through the component. Applicant further attempts to support this position by presenting a dictionary definition for the word “penetrate”.
	The words of a claim are afforded there “plain meaning” which is “the ordinary and customary meaning given to them by those of ordinary skill in the art at the time of the invention.” (MPEP 2111.01(I)). In the art of forming vias through stacked structures, it is well-established that vias may pass through a component either partially or completely. (“[A] stacked via structure may pass completely through a multilayered core substrate or a stacked via structure can partially pass through a multilayered core substrate.” ¶ 0104 of Ikeda et al. (US 2008/0107863 A1). “The plurality of vias 406 may pass partially or completely through the die . . . .” ¶ 0020 of Lai et al. (US 2018/0182699 A1); “via 14 may partially or completely pass through the connection tab . . . .” ¶ 0030 of Choi et al. (US 2018/0158752 A1)).
	In weighing the evidence of 1) Applicant’s definition from a non-technical dictionary of a word which does not even appear in the claim and 2) the multiple prior art examples in which a via “passing through” a component is a genus which includes partially and completely passing through, the preponderance of evidence indicates that one having ordinary skill in the art would understand that a via may pass through a component without completely passing through said component.
	It is further noted that the Examiner indicated in the prior Office Action how the claims can be amended to overcome the rejections (by limiting the vias to “completely” passing through the 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A CULBERT whose telephone number is (571)272-4893. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Parker can be reached on 5712722298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/C.A.C/Examiner, Art Unit 2815                                                                                                                                                                                                        

/HERVE-LOUIS Y ASSOUMAN/Examiner, Art Unit 2826